          Case: 3:21-cv-00054-RP Doc #: 9 Filed: 04/06/21 1 of 1 PageID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

DERRICK WILLIS                                                                       PLAINTIFF

V.                                                     CIVIL ACTION NO. 3:21-CV-00054-RP

JESSE WILLIAMS                                                                     DEFENDANT

                                             ORDER

       This matter comes before the Court upon Plaintiff Derrick Willis’ pro se complaint

challenging the conditions of his confinement pursuant to 42 U.S.C. § 1983. Doc # 1. Willis

complains of a Rule Violation Report (“RVR”) entered against him and included a copy of the

relevant RVR his complaint. Doc. # 1, p. 10. The RVR copy provided, however, is not legible.

Accordingly, the Court directs Plaintiff to resubmit a legible copy of the relevant RVR for the

Court’s review within thirty (30) days from the date of this Order.

       SO ORDERED, this the 6th day of April, 2021.


                                             /s/ Roy Percy
                                             UNITED STATES MAGISTRATE JUDGE
